Exhibit 10.1

 

EXECUTION COPY

To subscribe for Units

in the private offering of

PERSHING GOLD CORPORATION

 

1.                    Date and Fill in the number of units (the “Units”) (each
Unit consisting of (a) one (1) share (a “Unit Share”) of the Company’s common
stock par value $0.0001 per share (the “Common Stock”) and (b) one (1) thirty
month warrant (collectively, the “Warrants” and together with the Units, the
Unit Shares and the Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”), the “Securities”) to purchase 0.40 of a share of Common Stock
of the Company at an exercise price equal to $0.45 per share, subject to
equitable adjustment thereunder (the “Exercise Price”) at a negotiated price of
$0.34 per Unit being subscribed for and Complete and Sign the Signature Page
included in the Subscription Agreement.

 

2.                    Initial the Accredited Investor Certification attached to
this Subscription Agreement.

 

3.                    Complete and Sign (i) the Signature Page attached to this
Subscription Agreement and (ii) the Selling Stockholder Notice and Questionnaire
(attached hereto as Exhibit A).

 

NOTICE: Please note that by executing the attached Subscription Agreement, you
will deemed to have executed the Unit Purchase Agreement (Exhibit D to the
Memorandum, as defined below) and the Registration Rights Agreement (Exhibit C
to the Memorandum), and agreed to the terms of the Warrant (Exhibit B to the
Memorandum) and all exhibits, supplements and schedules thereto, as such may be
amended from time to time (collectively the “Transaction Documents”), each of
which are attached to the Memorandum, and will be treated for all purposes as if
you did review, approve and execute, if required, each such Transaction Document
even though you may not have physically signed the signature pages to such
documents.

 

4.                    Complete and Return the attached Purchaser Questionnaire
and, if applicable, Wire Transfer Authorization attached to this Subscription
Agreement.

 

5.                    Return all forms to Laidlaw & Co. (UK) Ltd. (the
“Placement Agent”), attention to your Account Executive, and then send all
signed original documents with a check (if applicable) to the Placement Agent
at:

 

Laidlaw & Co. (UK) Ltd.

546 Fifth Avenue

5th Floor

New York, NY 10036

 

--------------------------------------------------------------------------------


 

6.                 The escrow agent is Signature Bank, a New York State
chartered bank, having an office at 261 Madison Ave, New York, NY 10016 (the
“Escrow Agent”).  Please make your subscription payment payable to the order of
“Signature Bank, as Escrow Agent for Pershing Gold Corporation” Account No.
1502260002

 

For wiring funds directly to the escrow account, use the following instructions:

 

Signature Bank

261 Madison Avenue

New York, NY 10016

Acct. Name:         Signature Bank as Escrow Agent for

Pershing Gold Corporation

 

ABA Number:                026013576

SWIFT Code:                  SIGNUS33

A/C Number:                     1502260002

 

FBO:                                                                 Purchaser
Name

Social Security Number

Address

 

 

 

ALL SUBSCRIPTION DOCUMENTS MUST BE FILLED IN AND SIGNED EXACTLY AS SET FORTH
WITHIN.

 

ii

--------------------------------------------------------------------------------


 

SUBSCRIPTION AGREEMENT

 

PERSHING GOLD CORPORATION

 

Pershing Gold Corporation

1658 Cole Boulevard

Building 6, Suite 200

Lakewood, Colorado 80401

Attn:  Stephen Alfers, President & CEO

 

Ladies and Gentlemen:

 

1.  Subscription.  The undersigned (the “Purchaser”) will purchase the number of
units (collectively, the “Units”) of securities of Pershing Gold Corporation, a
Nevada corporation (the “Company”), set forth on the signature page to this
Subscription Agreement, at a purchase price of $0.34 per Unit, with each Unit
consisting of (a) one (1) share (a “Unit Share”) of the Company’s common stock
par value $0.0001 per share (the “Common Stock”) and (b) one (1) thirty month
warrant (collectively, the “Warrants” and together with the Units, the Unit
Shares and the Common Stock issuable upon exercise of the Warrants (the “Warrant
Shares”), the “Securities”) to purchase 0.40 of a share of Common Stock of the
Company at an exercise price equal to $0.45 per share, subject to adjustment
thereunder (the “Exercise Price”).  The Units are being offered (the “Offering”)
by the Company pursuant to the offering terms set forth in the Company’s
Confidential Private Placement Memorandum, dated May 16, 2014, as may be amended
and/or supplemented, from time to time (collectively, the “Memorandum”).

 

The Units are being offered on a “reasonable efforts, all or none” basis with
respect to the minimum of $3,000,000 purchase price for the Units (the “Minimum
Offering”) and thereafter on a “reasonable efforts” basis up to the maximum of
$15,000,000 purchase price for the Units (the “Maximum Offering”). The Units
will be offered for sale until the earlier of (i) the date upon which
subscriptions for the Maximum Offering offered hereunder have been accepted,
(ii) June 16, 2014 (subject to the right of the Company and the Placement Agent
to extend the offering until July 14, 2014 without further notice to investors)
or (iii) the date upon which the Company and the Placement Agent elect to
terminate the Offering (the “Termination Date”).

 

The Company may hold an initial closing (“Initial Closing”) at any time after
the receipt of accepted subscriptions for the Minimum Offering.  After the
Initial Closing, subsequent closings with respect to additional Securities may
take place at any time prior to the Termination Date as determined by the
Company, with respect to subscriptions accepted prior to the Termination Date
(each such closing, together with the Initial Closing, being referred to as a
“Closing”).  The last Closing of the Offering, occurring on or prior to the
Termination Date, shall be referred to as the “Final Closing”.  Any subscription
documents or funds received after the Final Closing will be returned, without
interest or deduction.  In the event that any Closing does not occur prior to
the

 

--------------------------------------------------------------------------------


 

Termination Date, all amounts paid by the Purchaser shall be returned to the
Purchaser, without interest or deduction.

 

Subscriptions for investment below the minimum investment may be accepted at the
discretion of the Placement Agent and the Company.  The Company reserves the
right (but is not obligated) to have its employees, agents, officers, directors
and affiliates purchase Units in the Offering and all such purchases will be
counted towards the Minimum Offering and the Maximum Offering.

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated herein in their entirety.  Certain capitalized terms
used, but not otherwise defined herein, will have the respective meanings
provided in the Memorandum.

 

2.                                      Payment.  The Purchaser encloses
herewith a check payable to, or will immediately make a wire transfer payment to
the Escrow Agent pursuant to the wire instructions as provided herein in the
full amount of the purchase price of the Units being subscribed for.  Together
with the check for, or wire transfer of, the full purchase price, the Purchaser
is delivering a completed and executed Signature Page to this Subscription
Agreement along with a completed and executed Accredited Investor Certification,
which are annexed hereto.  By executing this Subscription Agreement, you will be
deemed to have executed the Unit Purchase Agreement (Exhibit D to the
Memorandum) and the Registration Rights Agreement (Exhibit C to the Memorandum),
and agreed to the terms of the Warrant (Exhibit B to the Memorandum) and all
exhibits, supplements and schedules thereto, as such may be amended from time to
time (collectively the “Transaction Documents”), each of which are attached to
the Memorandum, and will be treated for all purposes as if you did review,
approve and execute, if required, each such Transaction Document even though you
may not have physically signed the signature pages to such documents.

 

3.                                      Deposit of Funds.  All payments made as
provided in Section 2 hereof will be deposited by the Purchaser as soon as
practicable with the Escrow Agent in a non-interest bearing escrow account (the
“Escrow Account”).  In the event that the Company does not effect a Closing
during the Offering Period, the Escrow Agent will refund all subscription funds,
without deduction and/or interest accrued thereon, and will return the
subscription documents to each Purchaser.  If the Company or the Placement Agent
rejects a subscription, either in whole or in part (at the sole discretion of
the Company or the Placement Agent), the rejected subscription funds or the
rejected portion thereof will be returned promptly to such Purchaser without
interest, penalty, expense or deduction.

 

4.                                      Acceptance of Subscription.  The
Purchaser understands and agrees that the Company or the Placement Agent, each
in its sole discretion, reserves the right to accept this or any other
subscription for the Units, in whole or in part, notwithstanding prior receipt
by the Purchaser of notice of acceptance of this or any other subscription.  The
Company will have no obligation hereunder until the Company executes and
delivers to the Purchaser an executed copy of the Purchase Agreement.  If
Purchaser’s subscription is rejected in whole (at the sole discretion of the
Company or the Placement Agent), the Offering is terminated or the Minimum
Offering is not subscribed for and accepted prior to the Termination Date, all
funds received from the Purchaser will be

 

--------------------------------------------------------------------------------


 

returned without interest, penalty, expense or deduction, and this Subscription
Agreement will thereafter be of no further force or effect.  If Purchaser’s
subscription is rejected in part (at the sole discretion of the Company or the
Placement Agent) and the Company accepts the portion not so rejected, the funds
for the rejected portion of such subscription will be returned without interest,
penalty, expense or deduction, and this Subscription Agreement will continue in
full force and effect to the extent such subscription was accepted. The
Purchaser may revoke its subscription and obtain a return of the subscription
amount paid to the Escrow Account at any time before the date of the Initial
Closing.  The Purchaser may not revoke this subscription or obtain a return of
the subscription amount paid to the Escrow Agent on or after the date of the
Initial Closing.  Any subscription received after the Initial Closing but prior
to the Termination Date shall be irrevocable.

 

5.                                      Representations and Warranties of the
Purchaser.  The Purchaser hereby acknowledges, represents, warrants, and agrees
as follows:

 

(a)                                 None of the Securities are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws.  The Purchaser understands that the offering and sale of the
Securities is intended to be exempt from registration under the Securities Act,
by virtue of Section 4(a)(2) thereof and the provisions of Regulation D
promulgated thereunder, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Subscription Agreement and the
Purchase Agreement;

 

(b)                                 The Purchaser and the Purchaser’s attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
“Advisors”), have received and have carefully reviewed the Memorandum, this
Subscription Agreement, and each of the Transaction Documents and all other
documents requested by the Purchaser or its Advisors, if any, and understand the
information contained therein, prior to the execution of this Subscription
Agreement;

 

(c)                                  Neither the United States Securities and
Exchange Commission (the “Commission”) nor any state securities commission has
approved or disapproved of the Securities or passed upon or endorsed the merits
of the Offering or confirmed the accuracy or determined the adequacy of the
Memorandum.  The Memorandum has not been reviewed by any Federal, state or other
regulatory authority.  Any representation to the contrary may be a criminal
offense;

 

(d)                                 All documents, records, and books pertaining
to the investment in the Securities including, but not limited to, all
information regarding the Company and the Securities, have been made available
for inspection and reviewed by the Purchaser and its Advisors, if any;

 

(e)                                  The Purchaser and its Advisors, if any,
have had a reasonable opportunity to ask questions of and receive answers from
the Company’s officers and any other persons authorized by the Company to answer
such questions, concerning, among other related matters, the Offering, the
Securities, the Transaction Documents and the business, financial condition,
results of operations and prospects of the Company and all

 

--------------------------------------------------------------------------------


 

such questions have been answered by the Company to the full satisfaction of the
Purchaser and its Advisors, if any;

 

(f)                                   In evaluating the suitability of an
investment in the Company, the Purchaser has not relied upon any representation
or other information (oral or written) other than as stated in the Memorandum;

 

(g)                                  The Purchaser is unaware of, is in no way
relying on, and did not become aware of the offering of the Securities through
or as a result of, any form of general solicitation or general advertising
including, without limitation, any article, notice, advertisement or other
communication published in any newspaper, magazine or similar media or broadcast
over television, radio or over the Internet, in connection with the offering and
sale of the Securities and is not subscribing for the Securities and did not
become aware of the Offering through or as a result of any seminar or meeting to
which the Purchaser was invited by, or any solicitation of a subscription by, a
person not previously known to the Purchaser in connection with investments in
securities generally;

 

(h)                                 The Purchaser has taken no action which
would give rise to any claim by any person for brokerage commissions, finders’
fees or the like relating to this Subscription Agreement or the transactions
contemplated hereby (other than fees to be paid by the Company to the Placement
Agent, as described in the Memorandum);

 

(i)                                     The Purchaser, either alone or together
with its Advisors, if any, has such knowledge and experience in financial, tax,
and business matters, and, in particular, investments in securities, so as to
enable it to utilize the information made available to it in connection with the
Offering to evaluate the merits and risks of an investment in the Securities and
the Company and to make an informed investment decision with respect thereto;

 

(j)                                    The Purchaser is not relying on the
Company, the Placement Agent or any of their respective employees or agents with
respect to the legal, tax, economic and related considerations of an investment
in any of the Securities and the Purchaser has relied on the advice of, or has
consulted with, only its own Advisors;

 

(k)                                 The Purchaser is acquiring the Securities
solely for such Purchaser’s own account for investment and not with a view to
resale or distribution thereof, in whole or in part.  The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of any of the Securities and the Purchaser has no plans
to enter into any such agreement or arrangement;

 

(l)                                     The Purchaser understands and agrees
that purchase of the Securities is a high risk investment and the Purchaser is
able to afford an investment in a speculative venture having the risks and
objectives of the Company.  The Purchaser must bear the substantial economic
risks of the investment in the Securities indefinitely because none of the
Securities may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available.  Legends will be
placed on the certificates representing the Unit Shares, the Warrants, and the
Warrant Shares to the effect that such

 

--------------------------------------------------------------------------------


 

securities have not been registered under the Securities Act or applicable state
securities laws and appropriate notations thereof will be made in the Company’s
books;

 

(m)                             The Purchaser has adequate means of providing
for such Purchaser’s current financial needs and foreseeable contingencies and
has no need for liquidity from its investment in the Securities for an
indefinite period of time;

 

(n)                                 The Purchaser is aware that an investment in
the Securities involves a number of very significant risks and has carefully
read and considered the Company’s periodic filings with the Commission, and the
matters set forth in the Memorandum and, in particular, the matters under the
caption “Risk Factors” therein and understands any of such risk may materially
adversely affect the Company’s operations and future prospects;

 

(o)                                 At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the Commission under the
Securities Act and has truthfully and accurately completed the Purchaser
Questionnaire attached to this Subscription Agreement and will submit to the
Company such further assurances of such status as may be reasonably requested by
the Company;

 

(p)                                 The Purchaser: (i) if a natural person,
represents that the Purchaser has reached the age of 21 and has full power and
authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof; (ii) if a corporation, partnership, or limited liability company, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Securities, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Securities, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity.  The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

 

--------------------------------------------------------------------------------


 

(q)                                 The Purchaer hereby acknowledges receipt and
careful review of this Agreement, the Memorandum, the Unit Purchase Agreement,
the Registration Rights Agreement, the Warrant and all other exhibits, annexes
and appendices thereto (collectively referred to as the “Offering Materials”),
and has had access to the Company’s Annual Report on Form 10-K and the exhibits
thereto for the fiscal year ended December 31, 2013 (the “Form 10-K”) and all
subsequent periodic and current reports filed with the Commission as publicly
filed with and available at the website of the Commission which can be accessed
at www.sec.gov, and hereby represents that the Purchaser has been furnished by
the Company during the course of the Offering with all information regarding the
Company, the terms and conditions of the Offering and any additional information
that the Purchaser has requested or desired to know, has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company and has
been provided any such additional information by the Company in writing to the
full satisfaction of the Purchaser, if any;

 

(r)                                    The Purchaser represents to the Company
that any information which the undersigned has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under Federal and state securities laws in connection with the
offering of securities as described in the Memorandum;

 

(s)                                   The Purchaser has significant prior
investment experience, including investment in non-listed and unregistered
securities.  The Purchaser has a sufficient net worth to sustain a loss of its
entire investment in the Company in the event such a loss should occur.  The
Purchaser’s overall commitment to investments which are not readily marketable
is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Securities will not cause such commitment
to become excessive.  This investment is a suitable one for the Purchaser;

 

(t)                                    The Purchaser is satisfied that it has
received adequate information with respect to all matters which it or its
Advisors, if any, consider material to its decision to make this investment;

 

(u)                                 The Purchaser acknowledges that any and all
estimates or forward-looking statements or projections included in the
Memorandum were prepared by the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed, will not be updated by the Company and should not be relied upon;

 

(v)                                 No oral or written representations have been
made, or oral or written information furnished, to the Purchaser or its
Advisors, if any, in connection with the offering of the Securities which are in
any way inconsistent with the information contained in the Memorandum;

 

(w)                               Within five (5) days after receipt of a
request from the Company, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company is subject;

 

--------------------------------------------------------------------------------


 

(x)                                 THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM.  ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 

(y)                                 In making an investment decision, investors
must rely on their own examination of Company and the terms of the Offering,
including the merits and risks involved.  Investors should be aware that they
will be required to bear the financial risks of this investment for an
indefinite period of time;

 

(z)                                  (For ERISA plans only)  The fiduciary of
the ERISA plan (the “Plan”) represents that such fiduciary has been informed of
and understands the Company’s investment objectives, policies and strategies,
and that the decision to invest “plan assets” (as such term is defined in ERISA)
in the Company is consistent with the provisions of ERISA that require
diversification of plan assets and impose other fiduciary responsibilities.  The
Purchaser or Plan fiduciary (a) is responsible for the decision to invest in the
Company; (b) is independent of the Company and any of its affiliates; (c) is
qualified to make such investment decision; and (d) in making such decision, the
Purchaser or Plan fiduciary has not relied on any advice or recommendation of
the Company or any of its affiliates; and

 

(aa)                          The Purchaser has read in its entirety the
Memorandum and all exhibits and annexes thereto, including, but not limited to,
all information relating to the Company, and the Securities, and understands
fully to its full satisfaction all information included in the Memorandum
including, but not limited to, the Section entitled “Risk Factors”.

 

(bb)                          The Purchaser represents that (i) the Purchaser
was contacted regarding the sale of the Securities by the Company or the
Placement Agent (or another person whom the Purchaser believed to be an
authorized agent or representative thereof) with whom the Purchaser had a prior
substantial pre-existing relationship and (ii) it did not learn of the offering
of the Securities by means of any form of general solicitation or general
advertising, and in connection therewith, the Purchaser did not (A) receive or
review any advertisement, article, notice or other communication published in a
newspaper or magazine or similar media or broadcast over television or radio,
whether closed circuit, or generally available; or (B) attend any seminar
meeting or industry investor conference whose attendees were invited by any
general solicitation or general advertising.

 

--------------------------------------------------------------------------------


 

(cc)                            The Purchaser consents to the placement of a
legend on any certificate or other document evidencing the Securities and, when
issued, the Warrant Shares, that such securities have not been registered under
the Securities Act or any state securities or “blue sky” laws and setting forth
or referring to the restrictions on transferability and sale thereof contained
in this Agreement.  The Purchaser is aware that the Company will make a notation
in its appropriate records with respect to the restrictions on the
transferability of such Securities. The legend to be placed on each certificate
shall be in form substantially similar to the following:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO A MAY
2014 PRIVATE PLACEMENT ANDHAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR “BLUE
SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(dd)                          The Purchaser acknowledges that if he or she is a
Registered Representative of a Financial Industry Regulatory Authority (“FINRA”)
member firm, he or she must give such firm the notice required by the FINRA’s
Rules of Fair Practice, receipt of which must be acknowledged by such firm prior
to an investment in the Securities.

 

(ee)                            To effectuate the terms and provisions hereof,
the Purchaser hereby appoint the Placement Agent as its attorney-in-fact (and
the Placement Agent hereby accepts such appointment) for the purpose of carrying
out the provisions of the Escrow Agreement by and between the Company, the
Placement Agent and the Escrow Agent (the “Escrow Agreement”) including, without
limitation, taking any action on behalf of, or at the instruction of, the
Purchaser and executing any release notices required under the Escrow Agreement
and taking any action and executing any instrument that the Placement Agent may
deem necessary or advisable (and lawful) to accomplish the purposes hereof.  All
acts done under the foregoing authorization are hereby ratified and approved and
neither the Placement Agent nor any designee nor agent thereof shall be liable
for any acts of commission or omission, for any error of judgment, for any
mistake of fact or law except for acts of gross negligence or willful
misconduct.  This power of attorney, being coupled with an interest, is
irrevocable while the Escrow Agreement remains in effect.

 

(ff)                              The Purchaser agrees not to issue any public
statement with respect to the Offering, Purchaser’s investment or proposed
investment in the Company or the terms of any agreement or covenant between them
and the Company without the

 

--------------------------------------------------------------------------------


 

Company’s prior written consent, except such disclosures as may be required
under applicable law.

 

(gg)                            The Purchaser understands, acknowledges and
agrees with the Company that this subscription may be rejected, in whole or in
part, by the Company, in the sole and absolute discretion of the Company, at any
time before any Closing notwithstanding prior receipt by the Purchaser of notice
of acceptance of the Purchaser’s subscription.

 

(hh)                          The Purchaser acknowledges that the information
contained in the Offering Materials or otherwise made available to the Purchaser
is confidential and non-public and agrees that all such information shall be
kept in confidence by the Purchaser and neither used by the Purchaser for the
Purchaser’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason, notwithstanding that a
Purchaser’s subscription may not be accepted by the Company; provided, however,
that (a) the Purchaser may disclose such information to its affiliates and
advisors who may have a need for such information in connection with providing
advice to the Purchaser with respect to its investment in the Company so long as
such affiliates and advisors have an obligation of confidentiality, and (b) this
obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 

(ii)                                  The Purchaser understands that Rule 144
promulgated under the Act (“Rule 144”) requires, among other conditions, a
minimum holding period of six-months prior to the resale of securities acquired
in a non-public offering without having to satisfy the registration requirements
under the Act. The Purchaser understands and hereby acknowledges that the
Company is under no obligation to register the Securities under the Act or any
state securities or “blue sky” laws or to assist the Purchaser in obtaining an
exemption from various registration requirements, other than as set forth
herein.

 

6.                                      Representations and Warranties of the
Company.

 

7.                                      Indemnification.  The Purchaser agrees
to indemnify and hold harmless the Company, the Placement Agent and each of
their respective officers, directors, managers, employees, agents, attorneys,
control persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement or any other Transaction Document.

 

--------------------------------------------------------------------------------


 

8.                                      Binding Effect.  This Subscription
Agreement will survive the death or disability of the Purchaser and will be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives, and permitted assigns.  If
the Purchaser is more than one person, the obligations of the Purchaser
hereunder will be joint and several and the agreements, representations,
warranties and acknowledgments herein will be deemed to be made by and be
binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

9.                                      Modification.  This Subscription
Agreement will not be modified or waived except by an instrument in writing
signed by the party against whom any such modification or waiver is sought.

 

10.                               Notices.  Any notice or other communication
required or permitted to be given hereunder will be in writing and will be
mailed by certified mail, return receipt requested, or delivered by reputable
overnight courier such as FedEx against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth in the Purchase Agreement
or (b) if to the Purchaser, at the address set forth on the signature page
hereof (or, in either case, to such other address as the party will have
furnished in writing in accordance with the provisions of this Section 10).  Any
notice or other communication given by certified mail will be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which will be deemed given at the time of receipt thereof.  Any notice
or other communication given by overnight courier will be deemed given at the
time of delivery.

 

11.                               Assignability.  This Subscription Agreement
and the rights, interests and obligations hereunder are not transferable or
assignable by the Purchaser and the transfer or assignment of any of the
Securities will be made only in accordance with all applicable laws.

 

12.                               Applicable Law.  This Subscription Agreement
will be governed by and construed under the laws of the State of New York as
applied to agreements among New York residents entered into and to be performed
entirely within New York.  The parties hereto (1) agree that any legal suit,
action or proceeding arising out of or relating to this Subscription Agreement
will be instituted exclusively in New York State Supreme Court, County of New
York, or in the United States District Court for the Southern District of New
York, (2) waive any objection which the parties may have now or hereafter to the
venue of any such suit, action or proceeding, and (3) irrevocably consent to the
jurisdiction of the New York State Supreme Court, County of New York, and the
United States District Court for the Southern District of New York in any such
suit, action or proceeding.  Each of the parties hereto further agrees to accept
and acknowledge service of any and all process which may be served in any such
suit, action or proceeding in the New York State Supreme Court, County of New
York, or in the United States District Court for the Southern District of New
York and agrees that service of process upon it mailed by certified mail to its
address will be deemed in every respect effective service of process upon it, in
any such suit, action or proceeding.  THE PARTIES HERETO AGREE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SUBSCRIPTION

 

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 

13.                               Blue Sky Qualification.  The purchase of
Securities pursuant to this Subscription Agreement is expressly conditioned upon
the exemption from qualification of the offer and sale of the Securities from
applicable federal and state securities laws.

 

14.                               Use of Pronouns.  All pronouns and any
variations thereof used herein will be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the person or persons
referred to may require.

 

15.                               Confidentiality.  The Purchaser acknowledges
and agrees that any information or data the Purchaser has acquired from or about
the Company not otherwise properly in the public domain, was received in
confidence.  The Purchaser agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Subscription
Agreement, or use to the detriment of the Company or for the benefit of any
other person or persons, or misuse in any way, any confidential information of
the Company, including any trade or business secrets of the Company and any
business materials that are treated by the Company as confidential or
proprietary, including, without limitation, confidential information obtained by
or given to the Company about or belonging to third parties.

 

16.                               Miscellaneous.

 

(a)                                 This Subscription Agreement, together with
the other Transaction Documents, constitute the entire agreement between the
Purchaser and the Company with respect to the subject matter hereof and
supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof.  The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

 

(b)                                 Each of the Purchaser’s and the Company’s
representations and warranties made in this Subscription Agreement will survive
the execution and delivery hereof and delivery of the Securities.

 

(c)                                  Each of the parties hereto will pay its own
fees and expenses (including the fees of any attorneys, accountants, appraisers
or others engaged by such party) in connection with this Subscription Agreement
and the transactions contemplated hereby whether or not the transactions
contemplated hereby are consummated.

 

(d)                                 This Subscription Agreement may be executed
in one or more counterparts each of which will be deemed an original, but all of
which will together constitute one and the same instrument.

 

(e)                                  Each provision of this Subscription
Agreement will be considered separable and, if for any reason any provision or
provisions hereof are determined to be invalid or contrary to applicable law,
such invalidity or illegality will not impair the operation of or affect the
remaining portions of this Subscription Agreement.

 

--------------------------------------------------------------------------------


 

(f)                                   Paragraph titles are for descriptive
purposes only and will not control or alter the meaning of this Subscription
Agreement as set forth in the text.

 

17.                               Signature Page.  It is hereby agreed by the
parties hereto that the execution by the Purchaser of this Subscription
Agreement, in the place set forth hereinbelow, will be deemed and constitute the
agreement by the Purchaser to be bound by all of the terms and conditions hereof
as well as by the Unit Purchase Agreement and each of the other Transaction
Documents, and will be deemed and constitute the execution by the Purchaser of
all such Transaction Documents without requiring the Purchaser’s separate
signature on any of such Transaction Documents.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

ANTI-MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

What is money
laundering?

 

How big is the problem
and why is it important?

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.

 

As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

 

--------------------------------------------------------------------------------


 

PERSHING GOLD CORPORATION

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of             Unit(s) at a purchase
price of $0.34 per Unit (NOTE: to be completed by the Purchaser).

 

Date (NOTE: To be completed by the Purchaser):
                                    , 2014

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

 

 

 

Print Name(s)

 

Social Security Number(s)

 

 

 

 

 

 

Signature(s) of Purchaser(s)

 

Signature

 

 

 

 

 

 

Date

 

Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

 

 

 

Name of Partnership,

 

Federal Taxpayer

Corporation, Limited

 

Identification Number

Liability Company or Trust

 

 

 

 

 

By:

 

 

 

 

Name:

 

State of Organization

 

Title:

 

 

 

 

 

Date

 

Address

 

AGREED AND ACCEPTED:

 

PERSHING GOLD CORPORATION

 

By:

/s/ Stephen Alfers

 

July 14, 2014

 

Name: Stephen Alfers

 

Date

 

Title: President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------


 

PERSHING GOLD CORPORATION

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(All individual investors must INITIAL where appropriate.  Where there are joint
investors both parties must INITIAL):

 

Initial                                                                                  
I certify that I have a “net worth” of at least $1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse. 
For purposes of calculating net worth under this paragraph, (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.

 

Initial                                                                                  
I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial                                                                                  
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet
either of the criteria for Individual Investors, above.

 

Initial                                                                                    
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5 million
and was not formed for the purpose of investing in Company.

 

Initial                                                                                  
The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

 

Initial                                                                                  
The undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Subscription Agreement.

 

Initial                                                                                  
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.

 

Initial                                                                                    
The undersigned certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.

 

Initial                                                                                  
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

Initial                                                                                  
The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in Company.

 

Initial                                                                                  
The undersigned certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

 

Initial                                                                                  
The undersigned certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.

 

Initial                                                                                  
The undersigned certifies that it is an insurance company as defined in
§2(a)(13) of the Securities Act of 1933, as amended, or a registered investment
company.

 

--------------------------------------------------------------------------------


 

PERSHING GOLD CORPORATION

Purchaser Questionnaire

(Must be completed by Purchaser)

 

Section A - Individual Purchaser Information

 

Purchaser Name(s):

 

Individual executing Profile or Trustee:

 

Social Security Numbers / Federal I.D. Number:

 

Date of Birth:                                     Marital Status:

 

Joint Party Date of Birth:

Investment Experience (Years):

 

Annual Income:

Liquid Net Worth:

 

Net Worth:

 

Investment Objectives (circle one or more):

 

Long Term Capital Appreciation, Short Term Trading, Businessman’s Risk, Income,
Safety of Principal, Tax Exempt Income or other

 

Home Street Address:

 

Home City, State & Zip Code:

 

Home Phone:                                                  Home Fax:

 

Home Email:

 

Employer:

 

Employer Street Address:

 

Employer City, State & Zip Code:

 

Bus. Phone:                                                      Bus. Fax:

 

Bus. Email:

 

Type of Business:

 

LAIDLAW Account Executive / Outside Broker/Dealer:

 

Please check if you are a FINRA member or affiliate of a FINRA member firm: o

 

--------------------------------------------------------------------------------


 

PERSHING GOLD CORPORATION

Purchaser Questionnaire

(Must be completed by Purchaser)

 

Section B – Entity Purchaser Information

 

Purchaser Name(s):

 

Authorized Individual executing Profile or Trustee:

 

Social Security Numbers / Federal I.D. Number:

 

Investment Experience (Years):

 

Annual Income:

 

Net Worth:

 

Was the Entity formed for the specific purpose of purchasing the Common Stock
and Warrants?

 

o Yes  o No

 

Principal Purpose (Trust)

 

Type of Business:

 

Investment Objectives (circle one or more):

 

Long Term Capital Appreciation, Short Term Trading, Businessman’s Risk, Income,
Safety of Principal, Tax Exempt Income or other

 

Street Address:

 

City, State & Zip Code:

 

Phone:                                                            Fax:

 

Email:

 

Laidlaw Account Executive / Outside Broker/Dealer:

 

Please check if you are a FINRA member or affiliate of a FINRA member firm: o

 

--------------------------------------------------------------------------------


 

Section C – Form of Payment – Check or Wire Transfer

 

o Check payable to “SIGNATURE BANK, AS ESCROW AGENT FOR PERSHING GOLD
CORPORATION

 

o Wire funds from my outside account according to the “To subscribe for Units of
Common Stock and Warrants to Purchase Shares of Common Stock in the private
offering of PERSHING GOLD CORPORATION”

 

o Wire funds from my LAIDLAW & COMPANY (UK) LTD. Account — See following page

 

o The funds for this investment are rolled over, tax deferred from 
                                         within the Allowed 60-day window

 

Section D — Purchaser Instructions for Payments of any Dividends

 

o                                    Please make any dividend and any other
payment checks pursuant to the Units to “Sterne Agee & Leach Inc. c/f [Insert
Client Name]” and deliver such checks to the Placement Agent so that they may
deposit them into my Laidlaw & Company (UK) Ltd. brokerage account

 

o                                    Please make out any dividend and any other
payment checks pursuant to the Units in the registered name of the Purchaser set
forth in the signature page to the Subscription Agreement for the Units and mail
such checks to me at the address specified in such signature page

 

Section E — Securities Delivery Instructions (check one)

 

o       Please deliver my securities to the Placement Agent for deposit into my
brokerage account.

 

o       Please deliver my securities to the address listed in the above
Purchaser Questionnaire.

 

o       Please deliver my securities to the below address:

 

 

Purchaser Signature(s):

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Wire Transfer Authorization

 

TO:                           OPERATIONS MANAGER

LAIDLAW & CO. (UK) LTD.

 

RE:                           Client Wire Transfer Authorization

PERSHING GOLD CORPORATION

 

DATE:

 

 

 

This memorandum authorizes the transfer of the following listed funds from my
LAIDLAW Brokerage Account as follows:

 

LAIDLAW Brokerage Account #

 

Wire
Amount                                                                                                   
$

 

SIGNATURE BANK

261 Madison Avenue

New York, NY 10016

 

ABA Number: 026013576

For Credit to Signature Bank, as Escrow Agent for

Pershing Gold Corporation

Account No.: 1502260002

 

REFERENCE:

 

PURCHASER’S LEGAL NAME

 

TAX ID NUMBER

 

PURCHASER’S ADDRESS

 

 

 

FBO:

 

Signature:

 

 

 

 

 

Signature:

 

 

 

(Joint Signature)

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Selling Stockholder Notice and Questionnaire

 

--------------------------------------------------------------------------------